                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


MICKEY A. MADDOX, #A0723747, )              Civ. No. 18-00258 DKW-RLP
                                )
          Petitioner,           )           ORDER DENYING PETITIONER’S
                                )           MOTIONS FOR PRELIMINARY
     vs.                        )           INJUNCTION AND SUMMARY
                                )           JUDGMENT
TODD THOMAS,                    )
                                )
          Respondent.           )
_______________________________ )

      On August 22, 2018, the Court directed the Hawaii Office of the Attorney

General to determine which County of Hawaii’s Prosecuting Attorney’s Office

should respond to the Court’s August 22, 2018 Order to Show Cause and Answer

(OSC) the Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person

in State Custody (Petition). See ECF No. 3. Due to an apparent mis-

communication between the Office of the Attorney General and the Maui County

Prosecuting Attorney’s Office, the Maui Prosecuting Attorney did not receive

notice of the OSC until on or about October 29, 2018, when Petitioner filed a

Request for Preliminary Injunction (Request), and a Motion for Summary

Judgment (Motion). See ECF Nos. 4, 5. The Request and Motion were both
premised on Respondent’s failure to respond to the OSC or oppose the Petition,

although Petitioner also argued the merits of the Petition.

      When the Court received Petitioner’s Request and Motion, and it became

clear that the Maui Prosecuting Attorney had not received the OSC, it issued a

Second Order to Show Cause and Answer (SOSC) with clear directions that it

should be served on and answered by the Maui Prosecuting Attorney. See ECF

No. 6. The Court directed Respondent to file a Reply, Answer, or other dispositive

motion to the Petition, and an Opposition to Petitioner’s Request and Motion.

      Respondent filed a Motion to Dismiss [the Petition] for Failure to Exhaust

State Remedies, and a Memorandum in Opposition to the Request and Motion on

December 11, 2018. See ECF Nos. 9, 12.

      The Court has carefully considered Petitioner’s Request and Motion and

Respondent’s Opposition, and reviewed the entire record herein. Respondent has

timely filed a detailed response to the Petition, and there is no basis for ignoring

that response and the evidence presented therein based on a procedural

misunderstanding that was easily and immediately corrected without apparent

prejudice to any party. Petitioner’s Request for Preliminary Injunction and




                                           2
Motion for Summary Judgment, based on Respondent’s failure to timely answer

the original Order to Show Cause and Answer, are DENIED as MOOT.

        IT IS SO ORDERED.
        DATED: January 9, 2019 at Honolulu, Hawaii.



                                                /s/ Derrick K. Watson
                                                Derrick K. Watson
                                                United States District Judge




----------------------------------------------------------------------------------------------------
Mickey A. Maddox v. Todd Thomas; Civil No. 18-00258 DKW-RLP; ORDER
DENYING PETITIONER’S MOTIONS FOR PRELIMINARY
INJUNCTION AND SUMMARY JUDGMENT

Maddox v. Thomas, No. 1:18-cv-00258 DKW-RLP; Ords 2019




                                                         3
